QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites that the inner absorbent pad is formed with a first front sheet “in a liquid-permeable first rear sheet.”  After reviewing the original disclosure, Examiner believes that “in” should be “and.”
Appropriate correction is required.
Allowable Subject Matter
Claims 7-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Closest prior art Satoko (WO 2016148194) discloses an absorbent pad (Fig. 8, absorber 4 combined with fiber assembly layer 18) comprising: 
an inner absorbent pad (absorber 4) positioned on the body side is layered with an outer absorbent pad (fiber assembly layer 18) positioned on the non-body side wherein the inner absorbent pad is formed with a liquid-permeable first front sheet (upper layer sheet 10) and a liquid-permeable first rear sheet (lower layer sheet 11), and absorbent polymer particles (super absorbent polymer 12) absorbing liquid excretions that are provided in between the liquid-permeable first front sheet and the liquid-permeable first rear sheet; 
the first front sheet and the first rear sheet are connected with first junctions (joint part 17) extending in the longitudinal direction at predetermined intervals in the width direction and second junctions extending in the width direction at predetermined intervals in the longitudinal direction when viewed in plan (see e.g., Fig. 3A); and

Satoko does not teach that opening sections are formed at intersections where the first junctions and second junctions intersect.  
Secondary reference Yoshimi et al. (JP 2015112401) discloses an absorbent article (Figs. 4-5) having an absorbent pad (e.g., Figs. 6-8) therein, wherein the absorbent comprises superabsorbent polymer particles (3) sealed within cells (7, Fig. 7) between top and bottom liquid-permeable sheets (21 & 22), the cells being defined by junctions (5).  Opening sections (through holes 6) are located within the junctions but since the junctions do not intersect (see Fig. 7), there is no way that these through holes are positioned at the intersections of the junctions.  There is also no suggestion from Yoshimi why these through holes should be relocated/rearranged from the locations shown to a location where the connection between adjacent cells would be completely destroyed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See Claim Objections section above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/            Primary Examiner, Art Unit 3781
26 March 2022